DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Joynes on 5/18/22.

The application has been amended as follows: 

Please cancel Claims 1, 3-8 and 13-17.

The following is an examiner’s statement of reasons for allowance: Cargnello, Matteo “Solution-Phase synthesis of TiO2 nanoparticles and nanocrystals” (attached) describes various methods of making titania crystalline nanoparticles.  Table 1 of the reference shows use of titanium alkoxides with acid is known.  The reference explained that use of an acid and a counterion is important for the development of particle size and shape (pg. 9326, col. 2, last para).  Use of certain ligands can be used in these distances to produce anatase particles (pg. 9327, para. 1 and pg. 9334, col. 1, lines 1-4 and last para).    As to the temperature, Cargnello states that in some instances, performing the reaction at a low temperature, such as 40 degrees C can complete the formation (see Fig. 16, pg. 9335, col. 2, last para).  Additives, such as tetrabutyl ammonium hydroxide (pg. 9338, col. 1, 2nd to last para).  However performing the reaction from 45-55 degrees C at 12-72 hrs was not described or obvious based on this reference or in the prior art.  The art typically performed their reaction at a much higher temperature range and for different lengths of time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 19, 2022